UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4226



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JUWANA ANQUANETTE BATES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
District Judge. (2:89-cr-00251-WLO-6)


Submitted:   November 22, 2006            Decided:   February 5, 2007


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas H. Johnson, Jr., GRAY, JOHNSON, BLACKMON, LEE & LAWSON, LLP,
Greensboro, North Carolina, for Appellant. Anna Mills Wagoner,
United States Attorney, Michael F. Joseph, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Juwana     Anquanette   Bates     appeals   the    reimposition       of

supervised release following the revocation of her supervised

release and imprisonment for twenty-two months.              Bates argues that

the district court’s reimposition of supervised release under 18

U.S.C. § 3583(h) (2000) violates the Ex Post Facto Clause because

the addition of subsection (h) occurred in 1994 and did not apply

retroactively to her 1989 offense.          As Bates raises this issue for

the first time on appeal, review is for plain error.                 See United

States v. White, 405 F.3d 208, 215 (4th Cir.), cert. denied, 126 S.

Ct. 668 (2005).      To establish plain error, Bates must show that an

error occurred, that the error was plain, and that the error

affected her substantial rights.          Id.

           Bates’     assertion    that   the    district    court     relied    on

§ 3583(h) in reimposing a term of supervised release is not

supported by the materials included in the joint appendix.                Though

the district court did not identify the statutory authority relied

upon in imposing its sentence, it is clear that the court need not

have relied on § 3583(h) in reimposing a term of supervised release

because 18 U.S.C. § 3583(e)(3) (1988), which was in effect at the

time   Bates   committed    her    initial      offense,    provided    for     the

reimposition    of    supervised    release      following    revocation        and

reimprisonment.      See Johnson v. United States, 529 U.S. 694, 713




                                    - 2 -
(2000).   Therefore, we conclude the district court did not err in

reimposing a term of supervised release.

           Accordingly, we affirm Bates’ sentence. We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -